 NUCOR CORPORATIONNucor Corporation, Vulcraft Division and UnitedSteelworkers of America, AFL-CIO-CLC. CasesI l-CA-6584 and I 1-CA-6655June 20, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn March 25, 1977, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Nucor Corpora-tion, Vulcraft Division, Florence, South Carolina, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge: Ahearing in this consolidated proceeding was held onOctober 4 and 5, 1976, at Florence, South Carolina, basedupon a charge filed against Nucor Corporation, VulcraftDivision, by United Steelworkers of America, AFL-CIO-CLC, herein Union, in Case I l-CA-6584 on May 21, 1976,as amended on June 15 and 25, 1976, and in Case I -CA-6655 on July 20, 1976, and a complaint issued by theRegional Director in Case I 1-CA-6584 on July 22, 1976,and an order consolidating cases, consolidated complaintand notice of hearing issued by the Regional Director onAugust 31, 1976, as amended at the hearing, which allegesthat Respondent violated Section 8(aXl) of the Act bytelling its employees that they did not receive a scheduledwage increase because of the pendency of a representationpetition filed by the Union and/or because employeesvoted for the Union in a Board-conducted election, orotherwise engaged in union activity; by, in fact withholdinga scheduled wage increase for the foregoing reasons; byinterrogating an employee as to his and other employees'230 NLRB No. 17union sympathies; and that Respondent violated Section8(aX)(1) and (3) of the Act by discharging employeesNathaniel Graham and Herbert Bines because of theirunion or other concerted activities protected by the Act.An answer was duly filed which denied the commission ofany unfair labor practices. Respondent also moved to limitthe taking of evidence as to matters other than theallegations concerning the wage increase which it arguedwas rendered moot because of an offer to settle thatportion of the case relating to the wage increase which hadbeen refused by the Regional Director, but which wasremedied by the retroactive implementation of a wageincrease and the posting of a notice to employees draftedby the Respondent. The General Counsel opposed themotion on the grounds that evidence of 8(aX1) conductwas necessary and relevant to the issue of Respondent'smotivation with respect to the alleged discriminatorydischarges, and because the posting of Respondent's noticewas itself an act of interference with employees' rights byvirtue of the language utilized therein. The Respondent'smotion was denied.Posthearing briefs were submitted by the GeneralCounsel and the Respondent.On the entire record in this case, including my observa-tion of the witnesses, their demeanor, and consideration ofbriefs submitted by the parties, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENT AND THE LABORORGANIZATION INVOLVEDNucor Corporation, Vulcraft Division, herein Respon-dent, is a Maryland corporation engaged in the fabricationof open-web steel joists at a plant in Florence, SouthCarolina.During the 12-month period, which is representative ofits operations, Respondent in the course of its operationsshipped materials valued in excess of $50,000, directly topoints outside of the State of South Carolina. During thesame period, Respondent received materials valued inexcess of $50,000, from points directly outside the State ofSouth Carolina. Respondent is an employer engaged incommerce within the meaning of the Act, and it willeffectuate the policies of the Act to assert jurisdictionherein.The Union is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.1. THE UNFAIR LABOR PRACTICESA. Factual BackgroundOn February 24, 1976, the Union filed a petition forcertification of representative with the Regional Director inCase I l-RC-4149. On April 22, 1976, an election wasconducted by the Regional Director in the production andmaintenance unit at the Florence plant. There wereapproximately 250 employees in that unit. A majority ofballots were cast for the Union. On April 28, 1976,Respondent filed objections to the election. The RegionalDirector issued his report on June 3, 1976, wherein he297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommended that the objections be overruled. On August12, 1976, the Board issued its Decision which adopted theRegional Director's report and which certified the Unionas exclusive bargaining agent for employees in the unit setforth therein.The Respondent has maintained for at least 8 to 10 yearsa policy of reviewing and granting annual wage increasesto all employees in May or June. In May or June 1976, allemployees, except those in the production and mainte-nance unit involved in the representation case, received a12-percent wage increase. The Respondent's operationsmanager, Robert T. Garrison, testified that the raise waswithheld from the unit employees because of the Respon-dent's understanding that the state law forbade it fromimplementing any unilateral wage increases without negoti-ations with the Union.The uncontradicted testimony of several leadmen revealsthat at a meeting of leadmen in the office of Vice Presidentand General Manager R. N. Vanderkief, they were told byVanderkief that they could expect receipt of the annualwage increase in May or June. During that meeting,Vanderkief also stated that he was aware of the Unionamong employees in the plant, but he did not say anythingabout the Union beyond that observation. The meetingoccurred on or about March 1, 1976.At a series of company sponsored suppers for variousproduction lines held at a local restaurant in Florence, onMarch 10, 11, 16 and 17, Vanderkief again made referenceto the scheduled wage increase. Leadman Watkins White,Jr., testified that, at the supper he attended, Vanderkiefstated that he could do nothing about a raise, "because theUnion was trying to come into the plant." LeadmanSingletary testified that at the supper attended by his line,Vanderkief said that the raise would be given but he couldnot say when because "he could not discuss it due to thepresence of union organizers ...passing out cards."Leadman O'Neal Rush testified that, at the supper heattended, a question was directed to Vanderkief about theraise and Vanderkief responded "That was one of thequestions that I wanted to hear," and explained that theemployees could not get the raise "because that would beagainst the law because they brought the Union in there."Group leader White testified that Vanderkief stated inresponse to a question about the raise: "That he couldn'tget into that right now because of 'this Union mess.' "However, Leadman Smith testified that when asked,Vanderkief stated that there would be no changes and thatthe employees could get the raise. Graham's testimony wassimilar to that of Smith. Vanderkief was not called to rebutany of this testimony and, although there are discrepanciesamong several versions, I credit the testimony thatVanderkief at some of the meetings told employees thatthey would not get a raise as scheduled because of theattempt by the Union to seek representation of theemployees.Rod bender Nathaniel Graham testified that about 10days after the April 22 Board-conducted election, in thepresence of fellow employee John Barnes, his supervisor,Walter Miles, asked him where his raise was. WhenGraham asked what raise, Miles responded: "The 12percent raise that [you] would have got. ..if [you] hadn'tof worked for the Union." Graham expressed disbelief andMiles insisted that a raise was granted to others. Formeremployee John Barnes was present and corroboratedGraham.Employee Charles L. Newnham, Jr., confronted Miles,who was not his supervisor, with rumors that Miles hadtold employees that they would have received a 12-percentraise had it not been for the Union. Miles confirmed therumor and cited a "letter" in the plant office as his sourceof information. Later, Miles told Newnham that he had notread the letter and knew nothing of a letter. WilliamCannon, Jr., a cutout trainee under the supervision ofMiles, heard the same rumor about 2 weeks after theelection and, when he also confronted Miles, he was told:"Right; that's right, you all would have gotten a 12 percentraise like the rest of the plant but, since you all petitionedfor a Union, I don't think you will get it now. 'In fact youwon't get it.' "Employee Watkins White, Jr., and George Grangertestified that on or about May 1, their supervisor, DavidTyler, told them that those who had been eligible to vote inthe election would not get the 12-percent raise which otheremployees were to receive. Granger testified further thatTyler also stated that if the Union had not been voted inthe employees would have received the 12-percent raiseand that together they figured out the dollar amount thathe lost.Neither Miles nor Tyler, admitted supervisors, was calledto contradict the above testimony, which I credit.Efforts were made, subsequent to the filing of chargesherein, to settle that portion of the case relating to the wageincrease issue. Respondent offered to settle that portiononly. That offer was found unacceptable to the RegionalDirector. Respondent implemented a wage increase for allproduction and maintenance employees on August 20,1976, and made it retroactive to May 2, 1976. At no timedid Respondent communicate with or negotiate with theUnion concerning the wage increase. On that date,Respondent posted the following notice in the plantaddressed to employees:During May and June almost all Nucor employees,except you, received pay increases. Because of theUnion activities in this plant, you have been deprivedof a benefit already given to other employees.A hearing date of October 4th, has been scheduledon this matter by the NLRB and it appears that it maynot be resolved until late this year or even in 1977 -thisis not fair to you.The Company is against discrimination of anyemployee whether he belongs to a union or not. Also,the Company does not believe in providing specialprivileges or special treatment to any employee whetherhe belongs to a union or not.EFFECTIVE AUGUST 15th, YOUR WAGE RATES WILL BEINCREASED BY APPROXIMATELY 12% -the sameincrease provided at other Vulcraft plants earlier. Inaddition, YOU WILL RECEIVE BACK PAY ON THEDIFFERENCE BETWEEN THE NEW AND OLD WAGE RATESSINCE MAY 2ND, the date this increase would otherwisehave been effective.298 NUCOR CORPORATIONHerbert Bines, a lead rigger, was approached bySupervisor W. E. Jackson, at Jackson's blueprint desk nextto the line, about I month before the election and asked ifhe "wouldn't mind having a man to man talk with me."Bines agreed. Jackson asked Bines what he thought of theUnion. Bines, who testified that he daily displayed unionstickers on his work helmet and other union insignia in theform of buttons and pencils, on his person, responded"well from the way the things looked now, the Unioncouldn't hurt nothing; it seemed to me that if it could doanything, it could help; that it definitely couldn't hurtnothing because I don't think we are getting the benefits oranything right now that we should have, that we should begetting. That is what I think about it." Jackson then stated:"Well, who else on the line thinks so?" Bines answered, "Ithink that just about all of them think the same thing."Jackson who was discharged on March 24, 1976, foralleged misconduct was not called to testify. Garrisontestified that Jackson had reported to him that heinterrogated Bines. Furthermore, Garrison admitted thathe tried to find out who was "working for the thing[Union]," but that effort consisted of the supervisors'approaching employees and explaining the benefits pres-ently offered by the Respondent and that hopefully theemployee would express their own ideas and thus "thiswould give us an idea of what was taking place." Clearly,Jackson, an admitted supervisor, acting within the scope ofhis authority, engaged in the conduct testified to by Bines.Garrison did not testify as to whether or not he admon-ished Jackson that he exceeded his authority, nor didGarrison explain why Respondent found it necessary toobtain the identity of "who was working for the thing [i.e.,Union ]."B. The Discharge of GrahamNathaniel Graham was employed by Respondent for 12-1/2 years prior to his discharge on May 17, 1976. He heldthe job of rod bender. His union activity which com-menced on or about March 1, 1976, consisted of attendingunion meetings and distributing union authorization cardsand campaign materials, i.e., stickers, buttons, and pencils,to employees in the cafeteria and in the plant parking lot.Garrison admitted that he frequently toured the plant andwas aware that Graham displayed union insignia on hishelmet and person throughout the campaign but deniedknowledge that Graham engaged in other activities. Thereis no direct evidence that any supervisor witnessedGraham's activities other than the display of union insigniaon his person.Graham testified that, about I month before the April 22election, Shift Supervisor Cleo Lee engaged him in aconversation in Lee's office concerning the nonpromotionof employee O'Neal Rush to a foreman's position. Duringthe conversation, Lee told Graham that "some fellows toldhim thy was going to get the Union to straighten out thismess." According to Graham, Lee asked Graham why hedid not work to "move up the line." Graham had onseveral occasions declined Garrison's offer to promote himbecause he, Graham, did not wish to assume the responsi-bilities of a supervisor which would be the ultimate goal ofsuch promotion. Lee reminded Graham that had heaccepted the position of lead rigger 3 years earlier, hewould now be a line foreman. Then Lee stated withoutexplanation that Garrison "wasn't after" Graham. CleoLee, who testified as to other matters, did not contradictGraham's credible testimony.Garrison testified that Graham was an "excellent"employee who possessed leadership ability, who hadinfluence among his fellow employees, and who "had asgreat of a potential as any man that works at Vulcraft, inmy judgment." Thus, Garrison, on at least three occasionsin the past years, offered to promote Graham to leadrigger.Graham's testimony that his supervisor, Miles, hadcharacterized Graham as the "best rodman out there" wasuncontradicted.Garrison's only reservation with respect to Graham'sperformance was that on occasions Graham attempted tochange the work rules, i.e., he explained, at times Grahamsought the assistance of an extra man on his job. AlsoGraham did not merely seek an extra man for himself butGraham, accompanied by other rod benders, had con-fronted Garrison in his office with a request for additionalassistance on the rod bender machine. According toGarrison: "They wanted an extra man on the rod bender,[they explained] that we were going too fast; they wanted aman when they wanted him, and they thought that theyought to have more money, several things were said .Itold them that our plant was being run like the other plants,the sister plants; and that we would have to continue thatuntil such time as we could make changes in all plants." Inthis regard Garrison conceded that he accused Graham ofinfluencing employees to "disregard" the rules.Employee William Cannon, Jr., a/k/a Speedy Cannon,was outspoken in his criticism of Respondent's rules.Garrison conducted meetings on the line to explain, as hehad to Graham and other rod benders who accompaniedGraham to his office, that the Company rules would notchange. According to Garrison, "Speedy Cannon chal-lenged me to quite a debate," and accused the Company ofmistreating employees, of not granting certain benefits, andof withholding bonuses.Cannon testified that in early March Garrison sum-moned him to his office and stated, without explanation,that he had heard reports of Cannon causing trouble on theline and that it came from Cannon's "listening to Grahamand that Graham has been causing trouble out there forquite sometime and sooner or later, Graham is going to slip...to make a mistake, and when he [does], out the doorhe is going, and you are goin, too." According to Cannon,Garrison told him that it is "best to stop listening toGraham because Graham 'don't run the line.' " On directexamination, Garrison denied that he ever talked toCannon about "Graham's standing with the Company,"and denied that he ever told Cannon that he was "out toget Graham." However, on cross-examination, he testifiedas follows:Q. (By Mr. Favors) Was this the meeting at whichyou told him [Cannon] that he had been listening toNathaniel Graham too much?A. I don't think, sir, that that meeting took place. Idon't recall that particular statement being made.299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. What do you recall you saying to him aboutNathaniel Graham?A. In open meetings, we had talked about it. Now,I may have talked to him out in the plant somewhereand brought up something like this, or he brought upsomething like this; or do that, or do the other.Q. Uh-huh.A. And that he wasn't paying attention to thoseguys.Q. Do you recall at any of those meetings that youtold him that he had better stop listening to NathanielGraham?A. I don't recall, recall.Q. Or did you ever tell him that the source of hisproblems was listening to Nathaniel Graham?A. It may have come up, but I don't really recallmaking that statement.Although Garrison's denials were coupled with anexplanation that he considered Graham as a goodemployee with "great potential," thus implying he had noreason to make such statement to Cannon, it is quite clearthat the one thing about Graham that Garrison dislikedwas Graham's desire to change the work rules and hisefforts to influence other employees to effect a change inwork rules. The confrontation in Garrison's office withGraham's other rod benders necessitated the line meetingswhere Cannon embroiled Garrison in a heated debate.Garrison therefore did have a motivation to discussGraham with Cannon. His very uncertain testimony oncross-examination concedes that "it may have come up,"and he was unable to deny that he told Cannon that thesource of his troubles was Graham's influence. Additional-ly, Cannon impressed me as being the more sincere,assured, and certain in demeanor. I therefore creditCannon.The event which precipitated Graham's discharge oc-curred on Friday morning, May 14, 1976, at breaktime, inthe cafeteria, and involved Gene Caston, a vendingmachine attendant, employed by the Servomation Compa-ny which owns the vending machines in the Respondent'scafeteria. When Graham was in the cafeteria, James Staley,a rod bender helper, handed Caston's adjustable wrench toGraham, who put it up his sleeve and carried it back to hiswork area, where he concealed it on a shelf in a cabinet.Caston had used the wrench to adjust some carbon dioxidecylinders. Graham assumed that it belonged to Caston andtestified that he took the wrench to tease Caston. It was acommon practice for employees to engage in horseplaywith Caston, at times hiding products and supplies fromhim while he serviced the machines. Graham and Castonhad frequently teased and kidded each other in the past.Graham testified that he did not leave the wrench exposedout in the plant for fear someone might steal it and wewould therefore have to purchase another wrench.Caston testified that he was finished with the wrench andwould not have had use for it for about 1-1/2 weeks whenthe cylinders again needed service. Employee Munn toldCaston that Graham had walked out with the wrench.Munn did not see Staley hand the wrench to Graham.Caston saw Garrison at coffee in the cafeteria and askedhim if he could get the wrench back from Graham.Garrison called over Cleo Lee and asked him to investi-gate. As Garrison was leaving, Caston testified that he toldGarrison that "maybe Graham will return the wrench."Garrison testified that he did not hear Caston make thatstatement.Foreman Miles, pursuant to Lee's instructions, ap-proached Graham on the line at 11:10 a.m. and asked himif he had Caston's wrench and, upon an affirmativeresponse, told him that "they are looking for it in thecafeteria." Graham, who was occupied with a work task,waited until the next break, and then approached Castonand asked him if he were looking for his wrench. Castonreplied, "you little rascal" and requested the wrench.Graham playfully snatched a dollar bill out of Caston'shand as the price for its return and, after he returned thewrench, ate lunch. After eating lunch, he returned thedollar to Caston.After lunch, Garrison, who had interviewed Munn,summoned Graham to his office. Graham explained toGarrison that he had returned the wrench but Garrisonstated: "I know ... that wasn't the problem now."Graham explained that he was only playing with Castonand that he played with Caston all the time. Garrisonresponded with a query as to how he could considerretention of a wrench for 3 hours as "playing." Accordingto Garrison's uncontroverted testimony, Graham there-upon stated that Staley handed him the wrench and toldhim to hide it, whereupon Garrison promised to "checkinto it." Garrison interviewed Staley who, he testified,admitted handing the wrench to Graham but denied tellinghim to hide it. Staley was requested to sign a statementwhich was to be prepared by Garrison. Garrison thereafterreinterviewed Munn and Caston. Munn did not observehow Graham got the wrench. Caston testified, withoutcontradiction, that Graham had claimed that he andCaston "kidded around a lot," whereupon Caston toldGarrison that this was true.Staley testified that he was first interviewed by Garrisonabout 1:30 p.m. on Friday, the 14th, and asked if he pickedup a wrench and handed it to Graham, which he admitted,and whether he knew that Graham had hidden it on theline, to which he denied knowledge. Staley testified thatthat was the extent of the conversation. However, onMonday, May 17, about 5:30 -6 p.m., he was called toGarrison's office and interviewed by Garrison in thepresence of Shift Supervisor Cleo Lee and PersonnelManager Bert Brown. Staley testified that Garrison advisedhim that Graham claimed that Staley told Graham to hidethe wrench and Staley denied that he knew Graham hid thewrench on the line. According to Staley, at that point,Garrison stated "he had to let [Graham] go because'Nathaniel had been trying to tear this company down forthe last 3 years.'" Thereafter, according to Staley,Garrison recited his futile efforts to try and convinceGraham to accept a leadman's job and that Graham hadthe qualification to be a foreman; further Garrison askedStaley to sign a notarized statement which had beenprepared concerning the event because it was "somethinghe had to keep in his file to make this thing aboutNathaniel stand up, and he knew that he'd be charged withan unfair labor practice." Staley conceded that Garrison300 NUCOR CORPORATIONalso stated that if Graham got away with such conduct anyemployee could do the same and claim that they weremerely playing.Staley further testified that on June 14, 1976, Garrisoncalled him to the office where he told Staley that he was toreceive a reprimand for "horseplay" because his lawyerhad advised that it was necessary "to make this thing standup about Nathaniel." Staley testified that Garrison assuredhim that it would not jeopardize him. Staley was insistentthat he was not told on May 17 of any such warning orreprimand. He also testified that Garrison claimed that hewas not called in earlier because it "slipped his mind."Garrison, Brown, and Lee all testified that Staley wasadvised by Garrison on May 17 that he was to receive areprimand. They were silent as to the balance of theconversation. Garrison denied that he told Staley that hewas to receive a reprimand just to make the terminationstand up. However, he testified as follows:Q: (By Mr. Harding) ... did you ever tell employeeJames Staley that Mr. Graham had been attempting "totear down the company for the last three years"?A: I may have mentioned this after I had terminatedMr. Graham, yes. I may have mentioned it in view ofthe fact that he had been trying to change the rules ofthe company, but as far as trying to tear down thecompany, no.Garrison explained that the reference to changing therules related to his earlier testimony concerning Graham'sconcerted effort to obtain an extra employee. Garrisonexplained that the reason for a month's delay in issuing awritten reprimand to Staley was because of a "goof up,"illness of one of the clericals, and "well, we had,unfortunately, when you are having to fight unionorganizing cases, and you are not quite prepared for this, ittakes a good bit more time to do these things." However,Garrison conceded that he had success in getting Staley'sstatement typed up on May 17, as well as other statements.Brown testified that reprimands such as Staley's normallycross his deck, and although it is his responsibility to seethat the records are timely maintained, he did not remindGarrison of the necessity to write up a reprimand althoughhe reminds Garrison "10,000 times a day" as to similarmatters.From the testimony as a whole, even from Garrison'stestimony, it is clear that Garrison did talk to Staley aboutGraham's efforts to change the rules and that such conductrankled him. I find Garrison's testimony as to the delay inthe reprimand issuance totally unconvincing. Even hecould not pinpoint a precise reason in his uncertaintestimony. No attempt was made to explain why adequatemeans were found to type up statements of witnesses butnone available for a concise, one paragraph, typedstatement of about 150 words. Brown's testimony high-lights the absurdity of the explanation. Given the fact ofthe delay and the fact that Garrison resented Graham'sconcerted efforts to change the work rules and did discussit with Staley, though it was not related to the wrenchincident, I find Staley's testimony to be more inherentlyprobable than that of Garrison, Brown, and Lee. More-over, I found Staley to have been more impressive indemeanor with respect to responsiveness and certitude.Therefore, I credit his version of the interviews withGarrison on May 17 and June 14, 1976.On Monday, May 17, Graham approached Caston in thecafeteria and inquired whether Caston was angry with himbecause of the wrench incident. Caston replied that he wasnot. Caston, who wore a "go Vulcraft" insignia throughoutthe campaign, testified that he kidded and joked withGraham throughout the union organizing campaign, andthat he told Graham at that point: "Maybe after the Unionproblem blows over, all of this mess will be ironed out." Hetestified that he made this statement to Graham because hefelt "bad" about "having turned the boy in and possiblycausing him his job ...." He explained in his testimonyon cross-examination that: "Well, my concern right thenwas my conscience ...." and further, when pressed toexplain why his conscience dictated such a statement, hetestified in a visibly shaken manner that he made theforegoing statement to Graham merely to make him feelbetter.On Monday, May 17, Graham was discharged afterhaving first refused an offer to resign voluntarily. Garrisontestified that he discharged Graham because he could nottolerate the taking of property under a pretense of a joke,and that such conduct would set a bad precedent if notpunished with a discharge. Garrison testified that he hadbeen aware of a history of horseplay by Graham and otherswith Caston in the past, but that he was unaware of anyincident where property was hidden in the cafeteria as partof a joke. He admitted, however, that "we encouragepeople kidding" in the plant as a morale booster. In thefinal analysis, therefore, Garrison took the position thatGraham had intended to permanently deprive Caston of anadjustable wrench. Respondent's plant rule regarding"honesty" and its past implementation will be discussedbelow.C. The Discharge of BinesHerbert Bines was employed by Respondent since June1957, until he was discharged on June 28, 1976. He lastworked as a lead rigger, i.e., leadman under the supervisionof Fred Brockington, who replaced Supervisor W. E.Jackson.Commencing on or about March 1, 1976, Bines engagedin union activity which consisted of distributing unionauthorization cards in the plant, in the plant cafeteria, andoutside the plant on the street. Like Graham, he displayedunion insignia on his helmet and on his person. There is nodirect evidence that his distribution of union authorizationcards, (15 -20 cards) was witnessed by any supervisor.More than half of the 250 employees in the unit alsodisplayed similar insignia on their person. However, asnoted above, Bines was interrogated by Supervisor Jack-son, who reported his interrogation back to Garrison.Garrison, though he acknowledged observing union insig-nia on both Graham and Bines, testified that he assumedthat both Graham and Bines were not supporting theUnion. In explanation, he testified that Jackson reportedthat Bines "told it like it was," and that he was against theUnion. Garrison gave no explanation as to why he thoughtGraham was against the Union, despite the wearing of301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion insignia by Graham. His testimony with respect toGraham seems all the more incredible in view of Graham'smost recent concerted activities directed toward improve-ment in the working conditions of the rod benders. As toBines, as noted above, Jackson was not called to rebut histestimony, which I credit. At the time of the interrogation,Jackson was admittedly a supervisor, and Garrisonconceded that Respondent made an effort to identify thoseworking for the Union, through the efforts of its supervi-sors, and it is unlikely that Jackson would not havereported accurately the results of his interrogation of Bines.Even in the absence of Jackson's interrogation, given thefact that Garrison testified that Respondent engaged in aneffort to discover the identity of prounion employees bymeans of conversations between supervisors and employ-ees, and his testimony that that effort was successful withrespect to "several of the inplant organizers," and given theopen activity of Bines and Graham, the evidence supportsan inference that Garrison had became aware of theirunion activity.Bines, like Graham, was considered by Garrison to be avaluable employee. Garrison testified that when FredBrockington succeeded to Jackson's position, he (Garrison)told Brockington of Bines' value to the company and,furthermore, that Bines had the potential for promotion tosupervisor. Thus, although Bines had been reprimandedtwice in the past for leaving an assignment prematurely, hewas clearly held in high regard by Garrison.The event which precipitated Bines' discharge occurredon Saturday, June 26, 1976. It is unclear how manyemployees worked on that day, although at least 20 wereworking that day. Bines entered the cafeteria during hismorning break and, in an attempt to obtain change from amalfunctioning milk vending machine either slapped,banged, and/or kicked the machine and obtained somechange that varied from 75 cents to two hands full,according to the testimony of various witnesses. He wassubsequently discharged for abusing the machine andretaining money he obtained from it.The machine had been malfunctioning. Caston testifiedthat on Monday he made an inordinate number of refundsto employees who claimed that the machine had neitherdispensed a product, nor the money. When Bines ap-proached the machine, a napkin was stuffed in its slot, as awarning. Bines disregarded it. He testified that he inserteda quarter, received no milk, futilely pushed the coin returnbutton, and then slapped the machine vigorously with thepalm of his hand, and received three quarters. Hereinserted two quarters again futilely, and again hit themachine in the same manner. Receiving no further change,he testified that he kept his original quarter and proceededto another machine.Several employees sat in the vicinity of the machine, oneof whom was Robert Flynn, an employee of only severalweeks' tenure, who also happened to be a friend andneighbor of machine attendant Gene Caston. Thus, fateappears to have destined Mr. Caston to play another rolein events which led to the discharge of an employee. Flynntestified that he observed Bines bang the machine with hisfist and kick it with his heavy steel reinforced work bootuntil after sometime coins fell out which Graham held withthe cupped palms of his hands. Flynn testified that Binesput the money in his pocket and reinserted another quarterand recommenced banging until he gave up and leftlaughing. Flynn told Caston later at his home what heallegedly had seen, because Caston had told him to keep aneye out because "so much" had been missing from themachines. Caston did not mention any such instruction inhis testimony, but in any event decided to report theincident to Respondent. On Monday, he reported it toGarrison. When asked what he told Garrison, Castonreplied: "The same thing, I guess, that Bobby [Flynn] hadsaid to me, that the boy had pulled the plug, or had kickedthe machine, and then pulled the plug, and put a quarter init, and then lost the quarter too." Caston found no moneyhung up in the machine's coin rejector on Monday, but wasat a complete loss to estimate how much money wasmissing because of a mixup in his inventory system. He didnotice a bow or buckle on the front door of the machine,but was unsure as to who or what caused it. He so informedGarrison. However, Garrison promised Caston that hewould investigate and try to get Caston's money back.Garrison talked to Flynn. During Flynn's interview withGarrison, Flynn insisted that Bines obtained two handsfulof money from the machine. Flynn told him that employeeWallace McCall was present. Garrison testified that heinterviewed McCall who told him that he saw a man with a"handful" of money but he testified that he did not recall ifMcCall had said that Bines kicked the machine. Garrisoninterviewed employees Clark, Eaddy, and Newnham onMonday and took several statements. Essentially, Garrisontestified that these employees stated that they were not in aposition to directly observe Bines but that they either heardthe banging or coins fall in a slot. Clark testified that he didsee Bines engage in various gyrations which gave theappearance that he was "tearing up" the machine, but inreality consisted of dancing and stomping his feet whileslapping the machine. He did see Bines reach in the slotwith two fingers and pull out something. Clark, whoseemployment was since voluntarily terminated, testified thathe told Garrison that he did not see Bines kick the machinebecause he was not sure whether he did or did not, but thathe told Garrison that Bines did not get any money out of itexcept what he had put in. He was not asked by Garrisonto sign a statement. Newnham, who was also employedelsewhere at the time of hearing, testified that he saw Binesuse his hands and bump the machine but saw no kicking.He heard a few coins drop in the slot. When interviewed byGarrison, he testified that he told Garrison that hisestimate was that Bines only obtained about 75 cents. Hesigned a statement for Garrison. Richard Eaddy, who isstill employed by Respondent, testified to about the sameaccount of events as Newnham. He also testified that in theinterview with Garrison, at which Lee was also present, hewas asked if he saw a double handful of money but he toldGarrison that he only saw something like three to fourquarters which Bines retrieved with two fingers. He alsosigned a statement for Garrison. Wallace McCall, a witnesscalled by Respondent, testified that he was present but didnot observe the beating. He did see Bines standing by themachine with change in one hand while inserting coinswith another, and specifically that Bines had one hand302 NUCOR CORPORATIONcupped upward. In his statement to Garrison, McCallstated that Bines had a "handful" of money. McCallconceded that he did not see Bines pocket any money, thatthe machine had exhibited problems for 1-1/2 years, andthat it was not unusual for employees to beat on themachine. Roosevelt Harkless, an employee of 8 years'tenure, also testified that it is a common practice foremployees to slap the machine to get their money returned.Indeed, Caston also testified that he advised employees tothump a recalcitrant machine.Garrison testified that he accepted Flynn's version of theincident because it was likely that the other employeeswould be reluctant to report on a friend. There is noevidence in the record, however, of any personal biastoward Bines by those employees. Indeed Clark and Eaddywere not employed by Respondent at the time of thehearing and appeared to have no personal interest in thematter. Flynn, on the other hand, conceded that hesuggested payment of $100 to Garrison during the Boardinvestigation of this case, in exchange for a copy of hisstatement. He insisted that he was merely joking anddenied that he was promised any reward other than witnessfees for testifying. Flynn's account of the event given toGarrison would suggest that it was physically impossiblefor a person to obtain two handsful of coins. Clearly, theslot was too small to contain such an amount, i.e., acapacity of six coins at most. A flap over the slot keepscoins from falling out. It is therefore obvious that one handis needed to hold open the slot. Moreover, in his testimonyFlynn did not assert that Bines had two handsful of coins.However, Garrison accepted Flynn's account. Garrisontestified that after he interviewed Eaddy, Clark, Newnham,and McCall he talked to Bines "to see if he would returnthe money -because he was a valuable employee." Binestold Garrison that he only retrieved 75 cents and that iswhat he told Eaddy. It is Garrison's unrebutted testimonythat at that point Eaddy was called in and, in the presenceof Bines, stated that Bines refused to tell him how muchmoney he retrieved. Bines then insisted that he only hit themachine like everyone else does. Garrison reinterviewedCaston and was advised that there was no way todetermine what amount of money was lost, but he did saythat he noticed a new bow or buckle on the machine door.Garrison reinterviewed Bines and told Bines that severalwitnesses saw or heard him abuse the machine and heardor saw him with a handful of money. Bines stated inresponse alternately that he was only 25 cents to the goodor "even." Garrison then decided to discharge Bines fortaking money from the machine which did not belong tohim and for not returning it, as well as for abusing themachine and thus setting a bad example as a leadmanwhich would "tear down the discipline in the plant."Garrison cited the employer's handbook, page 21, theparagraph entitled "Honesty" as the rule which bothGraham and Bines violated. Both employees had previous-ly received copies of the handbook. The handbook sectionentitled "Honesty" provides:Each person is expected to respect the property of theCompany and of his fellow workers. Taking (stealing)of even the smallest item from the Company or anyemployee is strictly prohibited as well as any other actof dishonesty.Although not specifically cited by Respondent, page 21,paragraph "Personal Conduct," also provides, in part:Foul language, fighting, horseplay, gambling, and otherobjectionable or unfavorable conduct will not beallowed and is cause for dismissal.The handbook set forth no scale of discipline, in ratio tothe degree of nor as to the frequency of the misconduct.Garrison, who has held the position of operationsmanager since October 1968 and who is responsible for 400employees of whom 280 are employed in the manufactur-ing phase, testified that he has not fired any other "longterm employees like Mr. Graham and Mr. Burns."However, Garrison on direct examination did cite twoprior terminations for "taking from the company," inviolation of the "honesty" rule.Foreman W. E. Jackson was requested to resign underthreat of discharge on March 24, 1976, because he hadallegedly understated the number of employees on hisproduction line in order to inflate his reported productivityfor a 4-month period which, in turn, increased the amountof bonus awarded under a company incentive plan.Because of his long tenure, Jackson was permitted toresign. Joseph Odom, who was hired on February 2, 1974,was discharged on June 21, 1974. Odom, a machinist,allegedly was discovered by his foreman to have beenperforming personal contract work on company time. Hewas warned by his foreman to stop, but became abusiveand refused to stop. Accordingly, he was dischargedultimately, as Garrison conceded on cross-examination, forinsubordination; i.e., had he complied with the order, hewould have not been discharged. Jackson was rehired bythe Nucor Corporation at its Darlington, South Carolina,plant, 14 miles away. However, Garrison testified that hewas unaware of the rehiring until sometime after itoccurred. Although Garrison considered the rehiring a"low blow," he did not testify that he took any steps tocounter that action other than to testify that the Darlingtonplant has an autonomous hiring policy.Garrison testified that, although the plant has experi-enced past incidents of missing personal property, neverbefore has any employee been identified other than thoseemployees cited above. With respect to terminations ingeneral, Garrison testified that from February 1976 adozen employees were terminated, but that was due to ahigh voluntary turnover that the plant experiences. Garri-son testified that, although the handbook contains nodisciplinary reprimand procedure, the general practice callsfor a warning if an employee is "constantly guilty of oneparticular thing, and if it is a bad enough situation that ithappened again, he is endangering his job." He went on toexplain:No there are certain rules, for instance, coming indrunk, that is a man is definitely terminated. Stealing,he is definitely terminated. Most of these minor things,missing time, for instance, would be one; now we tryour best to go as far as we can with employees and get303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem to be good employees because it is expensive totrain these people. We train them from the bottom allthe way to the top. So, we try to save them, andsometimes we do put up with too much; but in actualwork; if a man within 90 days is not contributing toproduction, he is terminated.Now along the way, some men have a tendency toslack off. We encourage them to improve themselves,give them every opportunity to improve themselves. Iffinally we come to the conclusion that they have nointention of improving themselves we have no choicebut to let them go.Garrison further testified that he has utilized both oraland written reprimands, as well as suspension which heconsiders a poor method for a major offense because "aman is going to be forever working against you once thishas occurred."AnalysisThe 8(aXl) allegationsGarrison's stated reason for not implementing the wageincrease because of an assumption that such an increasewas subject to bilateral negotiation with a union isindefensible. It is clear that, if in the normal course ofevents employees would have received a wage increase, themere pendency of a question concerning representationwould not impede implementation of such a raise. Ratheran employer who withholds such increase and tellsemployees that the reason for the withholding is a pendingpetition violates the Act. Florida Steel Corporation, 221NLRB 371 (1975); GAF Corporation, 196 NLRB 538(1972); Montgomery Ward & Co. Incorporated, 187 NLRB956 (1971). The fact that a union has been certified doesnot justify an employer's withholding of a wage increasethat otherwise would have been implemented in theabsence of such certification. The Board has found that anemployer violated the Act where that employer withheld apromised wage increase because in the interval between thepromise and the effective date of the wage increase theemployees selected a union to represent them, and theemployer anticipated that wages would be part of anypackage it would be asked to agree to in a collective-bargaining agreement. United Aircraft Corporation, Hamil-ton Standard Division, (Boron Filament Plant), 199 NLRB658 (1972). (See also Tube-Lok Products, 209 NLRB 666(1974).) Similar conduct is found violative even in situa-tions where there are appeals pending contesting thecertifications. Russell-Newman Manufacturing Company,Inc., 167 NLRB 1112 (1968), enfd. 406 F.2d 1280 (C.A. 5,1969); Howard Johnson Company, 172 NLRB 763 (1968).Accordingly, I find that Respondent violated Section8(aX1) of the Act by withholding the scheduled 12-percentwage increase from the production and maintenanceemployees on or about May 1, 1976.Respondent argues further that because it posted theAugust 20 notice to employees and because it effectuatedthe wage increase as of May 1, 1976, the matter has beenmooted. Further it argued that in any event the Respon-dent's August 20 conduct dispelled any coercion that mightpreviously have transpired, citing Whyte ManufacturingCompany, Inc., 109 NLRB 1125 (1954). However, I find theWhyte case distinguishable from the facts herein. TheBoard therein found that the employees' designation of anew bargaining representative was protected concertedactivity, and that the conduct of employer therein inrequiring them to sign new authorization cards redesignat-ing the union as their bargaining representative was aviolation of the Act. However, the Board found that, by the"subsequent return of the authorization cards and state-ments and distribution of a 'neutrality' notice to theemployees only 4 days later, the Respondent Employeracted promptly and reasonably to dispel any coercionsuggested by the circumstances surrounding its priorunlawful conduct and thereby dispelled any such coer-cion." In the instant case, Respondent by no stretch of theimagination acted promptly. Moreover, the notice postedon August 20 clearly states that the employees weredeprived of a benefit given to other employees, "because ofthe Union activities in this plant" and then points out thatthe issue of its legality will be resolved pending furtherlitigation. Thus, although the balance of the noticepromises no discrimination by the employer because ofunion activities and does effectuate a retroactive raise, itdoes, as a whole, suggest that the employer still does notconcede that as a matter of law it cannot withhold benefitsfrom employees within the context of facts in this case; i.e.,the pending of a question concerning representation. Sucha notice I find inadequate as a remedy for its conductherein which I find did not merely consist of a technicalmisjudgment of the law, but which consisted of statementsby supervisors to employees that were calculated to conveythe message that they were being punished because of theirengagement in union activities, and in one case becausethey voted for the Union. Accordingly, I do not find thatRespondent's August 20 conduct to have mooted the issueor to have dispelled the coercion of its employees.However, I do not view the August 20 conduct asviolative of Section 8(aXl) of the Act in itself. Again thestatement which does recite the past conduct of theemployer, when read as a whole, suggests that the legalityof that conduct will be litigated. I do not read the notice toconstitute a threat of repeated coercive conduct. Accord-ingly, I do not find it violative of the Act.With respect to the interrogation of Herbert Bines bySupervisor Jackson, Respondent argues that the totality ofthe circumstances render such interrogation as noncoer-cive; i.e., an isolated, generalized, inquiry during worktimenear the production line which occurred in an amiable andrelaxed atmosphere, which elicited a truthful response.The Board has stated in Florida Steel Corporation, 224NLRB 45 (1976):It has long been recognized that the test of interference,restraint, and coercion under Section 8(aX)() of the Actdoes not turn on a respondent's motive, courtesy, orgentleness, or on whether it succeeded or failed. It alsodoes not turn on whether the supervisor and employeeare on friendly or unfriendly terms. Rather, the test iswhether the supervisor's conduct reasonably tended tointerfere with the free exercise of the employee's rightsunder the Act.304 NUCOR CORPORATIONIn this instant case, there is no evidence to suggest thatJackson and Bines were close friends or that it was a casualconversation other than Jackson's request to have a "manto man talk." It occurred at the situs of Jackson'sauthority; i.e., at his desk. It went beyond a mere inquiry ofBines' union insignia to an elicitation from Bines as to theidentity of other union supporters. I fail to grasp howBines' truthfulness detracts from the coercive nature of theinterrogation. It merely demonstrates the effectiveness of it.Moreover, as stated above, the test is the tendency of theconduct to coerce. Furthermore, Respondent admittedlyengaged in a campaign of widespread conversations withemployees calculated to discover the identity of employeeswho worked for the Union. Against such a background, Iconclude that the conversation was clearly coercive andthat its impact did not tend to be so isolated as Respondentsuggests. The attempt to ferret out the identity of unionactivists by coercively interrogating a union activist is not amere isolated occurrence. Accordingly, I find such conductviolative of the Act and warrants a remedial order.The 8(a)(3) issuesIt is axiomatic that an employee may be discharged for agood reason, a bad reason, or no reason at all, but not forany conduct that is protected by the Act. N. LR.B. v.McGahey, et al. d/b/a Columbus Marble Works, 223 F.2d406 (C.A. 5, 1956).It is true, as Respondent argues, that the Board cannotsubstitute its judgment for the business judgment of anemployer, and thus the wisdom of a discharge is notdispositive of the issue. However, as stated in ShattuckDenn Mining Corporation (Iron King Branch) v. N.LRB.,362 F.2d 466, 470 (C.A. 9, 1966):If he [the trier of fact] finds that the stated motive for adischarge is false, he certainly can infer that there isanother motive. More than that, he can infer that themotive is one the employer desires to conceal -anunlawful motive -at least where, as in this case, thesurrounding facts tend to reinforce that inference.Also it has been found that:Illegal motive has been held supported by a combina-tion of factors such as "coincidence in union activityand discharge" ..."general bias or hostility towardthe union" ...variance from the employer's "normalemployment routine" ..and an implausible explana-tion by the employer for its action ...." McGraw -Edison Company v. N.LR.B., 419 F.2d 67 (C.A. 8,1969). See also W. T. Grant Co., 210 NLRB 622 (1974).Both Graham and Bines were valuable employees whoenjoyed a lengthy tenure covering many years. Graham'sperformance, according to Garrison, had one flaw; i.e., heattempted to change the rules. Specifically, he engaged in aconcerted effort to improve working conditions. Cannon'stestimony reveals the extent of Garrison's resentment tosuch activity by Graham. On the heals of Graham'sconcerted activities to improve working conditions camehis known activity of displaying prounion insignia. Garri-son admitted that he sought to identify those employeeswho worked for the Union. Thus Bines' prounion sympa-thies were elicited by Supervisor Jackson. Therefore, ifGarrison had not become aware of Graham's additionalunion activities, through plant interviews and his ownobservation, it would have been logical for him to assumethat Graham strongly espoused the union cause.Respondent did exhibit an animosity to the unionactivity in the form of the withholding of a wage increasethat was otherwise due to the production and maintenanceemployees. This was no mere technical transgression. Thesupervisors in various conversations after the electionreinforced the calculated effect of such conduct. SupervisorJackson's interrogation of Bines is further evidence ofRespondent animosity.Thus Respondent was possessed of a union animus at thetime it decided to discharge two known union adherents.It is therefore necessary to evaluate the proffered reasonsfor their discharge. By Garrison's own admission, employ-ees of lengthy service in whom Respondent has investedmuch expense in training are not lightly dismissed.Graham admittedly took a wrench from nonemployeeCaston. This clearly was an act of common horseplay.Caston told Garrison that the two frequently kidded eachother. Caston was in no immediate need for this tool.Given Graham's long tenure as a responsible employee andhis value as a potential foreman, it is most unreasonable forGarrison to have assumed that Graham's explanation wasnot truthful.With respect to Bines, Garrison relied on the statementof an employee of several weeks' tenure to discredit avaluable leadman who had an exemplary work record since1957. There is no evidence that Bines or Graham had beenuntruthful in the past. No one had any idea of how muchmoney was missing from the machine. Flynn's account isunbelievable on its face. Caston made no demand for thereturn of any specific amount of money. He was not evensure that Bines was responsible for the slight bow in thefront of the machine. It was common practice to slap therecalcitrant machine.The nature of the bases for these discharges is finallyhighlighted by resort to an examination of past practices.Garrison cited the "honesty" rule, the breach of which hetestified constituted such a major offense as to warrantdischarge on the first infraction. The only other nonsuper-visory employee who breached this rule, Odom, was notactually discharged for "taking from the company"; i.e.,stealing time for personal business. Indeed, he was warnedto cease and desist, and upon an outright refusal to desisthe was fired. Odom was an employee of extremely shorttenure, yet he was given the opportunity to continue hisemploy with only a warning until he became insubordinate.The only other discharge involved a foreman who hadengaged in misconduct for over a 4-month period, i.e., aconspiracy to defraud Respondent with respect to incentivebonuses, but who was rehired elsewhere by the NucorCorporation. At worst, Bines' and Graham's conduct wasspontaneous and petty and not nearly of the gravity of thatof Odom. Moreover, the property of neither the employernor employees was involved. The aggrieved third party,Caston, had made no request for any discipline. Accord-ingly, I conclude that the severity of punishment meted out305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Graham and Bines ran contrary to Respondent's pastpolicy for minor misconduct as explained by Garrison, andas effectuated in Odom's case, supposedly involving amajor offense.Finally, Garrison's conduct with respect to Staley'sreprimand and his conversations with Staley reveal aneffort to contrive a basis upon which to discharge Graham.I therefore conclude that Respondent's reasons for thedischarge are implausible, unbelievable, and pretextuous innature. I find, in light of Respondent's animosity to theunion organizing effort and the coincidence of knownunion organizing efforts by Graham and Bines, that thetime motivation for their discharge was their unionorganizing activities. Furthermore, I find that, with respectto Graham, Respondent was also motivated in part byGraham's concerted activities, engaged in for the mutualbenefit and betterment of working conditions of fellowemployees in the rod bending department. Such concertedactivity has been afforded protection by the Act to thesame extent as institutional union activity. Carbet Corpora-tion, 191 NLRB 892 (1971).Accordingly, it is my conclusion that the Respondentviolated Section 8(a)(1) and (3) of the Act by dischargingNathaniel Graham on May 17, 1976, and by dischargingHerbert Bines on June 28, 1976.CONCLUSIONS OF LAW1. Respondent has interfered with, restrained, andcoerced employees in the exercise of rights guaranteed inSection 7 of the Act, thus violating Section 8(aX)(1) of theAct by withholding from its production and maintenanceemployees until August 20, 1976, a 12-percent wageincrease they would have received on or about May 2,1976, because of the pendency of a representation petition,and by Supervisors Miles and Tyler telling its employeesafter a Board-conducted election that they did not receivethe aforesaid raise and would not receive it because theysupported the Union, petitioned for a Board-conductedelection, or voted for the Union; I and by Supervisor W. E.Jackson's coercive interrogation of an employee as to hisand other employees' union sympathies on or about March22, 1976.2. Respondent has violated Section 8(aX)( and (3) ofthe Act by discharging Nathaniel Graham on May 17,1976, because of his union activities and sympathies andhis concerted protected activity, and by dischargingHerbert Bines on June 28, 1976, because of his unionactivity and sympathies.3. The unfair labor practices enumerated above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and (3)I Vanderkieft's preelection conduct was not alleged as an independentviolation of the Act and I make no finding thereon.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and the recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeof the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Nathaniel Graham and Herbert Bines, Respon-dent shall offer them immediate and full reinstatement totheir former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and shall make them whole for any loss they may havesuffered by reason of the discrimination against them. Anybackpay found to be due shall be computed in accordancewith the formula set forth in F. W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962)."A violation of Section 8(aX3) goes to the very heart ofthe Act." It therefore warrants that Respondent be furtherrequired to cease and desist from infringing in any othermanner upon the rights guaranteed employees by Section 7of the Act. Pan American Exterminating Co., 206 NLRB298, fn. 1 (1973); Entwistle Manufacturing Company, 23NLRB 1058, enfd. as modified 120 F.2d 532 (C.A. 4, 1941).Upon the basis of the entire record, the findings of fact,and the conclusions of law, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER2The Respondent, Nucor Corporation, Vulcraft Division,Florence, South Carolina, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Telling employees that it has withheld a scheduledwage increase from them because they have petitioned theNational Labor Relations Board for a representationelection, or because they voted for or supported the UnitedSteelworkers of America, AFL-CIO-CLC, or any otherUnion,3or in fact withholding such wage increase for thesereasons.(b) Coercively interrogating employees concerning theirand other employees' union sympathies.(c) Discouraging membership in or activities on behalf ofUnited Steelworkers of America, AFL-CIO-CLC, or anyother Union, or discouraging the concerted activities ofemployees engaged in for their mutual aid and protectionand betterment of working conditions by discharging orotherwise discriminating against employees in any mannerwith regard to their rates of pay, wages, hours ofemployment, hire, tenure of employment, or any term orcondition of their employment.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist the above-named labororganization, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purposes ofits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.3 In view of the fact that Respondent has on August 20, 1976,implemented the wage increase retroactively to May 2, 1976, the Order willonly be directed prospectively.306 NUCOR CORPORATIONcollective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Nathaniel Graham and Herbert Bines immedi-ate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earningsthey may have suffered by reason of the discriminationagainst them in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other documentsnecessary and relevant to analyze and compute the amountof backpay due under this Order.(c) Post at its Florence, South Carolina, facility copies ofthe attached notice marked "Appendix."4Copies of saidnotice, on forms provided by the Regional Director forRegion 11, after being duly signed by the Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Company to ensurethat said notices are not altered, defaced, or covered byother material.(d) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.4 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTIcE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we have violated theNational Labor Relations Act and has ordered us to postthis notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist unionsTo bargain collectively through representa-tives of their own choosingTo engage in activities together for purposes ofcollective-bargaining or other mutual aid orprotectionTo refrain from any or all such activities,except to the extent that the employees' bargain-ing representative and an employer have acollective-bargaining agreement which imposes alawful requirement that employees become unionmembers.WE WILL NOT tell our employees that we havewithheld a scheduled wage increase from them becausethey have petitioned the National Labor RelationsBoard for a representation election, or because theyvoted for or supported the United Steelworkers ofAmerica, AFL-CIO-CLC, or any other Union, nor willwe in fact withhold such wage increase for thesereasons.WE WILL NOT interrogate employees concerning theirown sympathy toward any labor organization orconcerning the union sympathies of other employees.WE WILL NOT layoff, discharge, or otherwise discrim-inate against employees for engaging in activities onbehalf of United Steelworkers of America, AFL-CIO-CLC, or any other labor organization, or otherconcerted activities for their mutual aid, protection, orimprovement of working conditions.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights guaranteed by Section 7 of the National LaborRelations Act.WE WILL offer Nathaniel Graham and Herbert Binesimmediate and full reinstatement to their former orsubstantially equivalent positions without prejudice totheir seniority or other rights and privileges, and we willmake them whole for any loss of pay they may havesuffered as a result of the unlawful discriminationagainst them.NUCOR CORPORATION,VULCRAFT DIVISION307